          Case 2:21-cv-02212-DDC Document 4 Filed 05/13/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


KEVIN LINDSAY,

       Plaintiff,
                                                              Case No. 21-2212-DDC
v.

ANDREW M. SAUL, Commissioner of the
Social Security Administration,

       Defendant.


                                MEMORANDUM AND ORDER

       Before the court is plaintiff Kevin Lindsay’s Motion For Leave to File Complaint In

Forma Pauperis, docketed May 7, 2021 (Doc. 3). Mr. Lindsay’s Complaint asks the court to

review an unfavorable decision from the Commissioner of the Social Security Administration

about his request for disability insurance benefits. Doc. 1 at 1 (Compl. ¶ 2) (“The Unfavorable

Decision was not based on substantial evidence in the record[.]”). Mr. Lindsay’s motion

includes an Affidavit of Financial Status supporting his request. See generally Doc. 3-1.

       Under 28 U.S.C. § 1915(a)(1), the court is authorized to permit Mr. Lindsay to

commence an action without prepayment of fees—i.e., to proceed in forma pauperis (IFP)—if

certain conditions are satisfied. Although the statute speaks of incarcerated individuals, it

“applies to all persons applying for [in forma pauperis] status, and not just to prisoners.” Lister

v. Dep’t of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005) (citations omitted).

       Section 1915(a)(1) of Title 28 requires that plaintiff demonstrate his inability to afford

the costs of litigation. 28 U.S.C. § 1915(a)(1). The court has “wide discretion” to grant motions

to proceed in forma pauperis. United States v. Garcia, 164 F. App’x 785, 786 n.1 (10th Cir.
          Case 2:21-cv-02212-DDC Document 4 Filed 05/13/21 Page 2 of 2




2006) (citation and internal quotation marks omitted). But, the court may not rule such requests

arbitrarily or erroneously. Id. Thus, “to succeed on a motion to proceed [in forma pauperis],” a

movant simply “must show a financial inability to pay the required filing fees, as well as the

existence of a reasoned, nonfrivolous argument . . . in support of the issues raised in the action.”

Lister, 408 F.3d at 1312.

       In the court’s discretion, the court finds that Mr. Lindsay has made this requisite

showing. His motion states he is “unable to pay the filing fee.” Doc. 3 at 1. And, the affidavit

attached to his motion shows that his living expenses exceed his income. Doc. 3-1 at 3–6. Last,

Mr. Lindsay’s Complaint alleges “a reasoned, nonfrivolous argument . . . in support of the issues

raised in the action.” Lister, 408 F.3d at 1312. So, Mr. Lindsay has “show[n] a financial

inability to pay the required filing fees” for facially legitimate allegations. Id.

       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s Motion For

Leave to File Complaint In Forma Pauperis (Doc. 3) is granted. The Clerk is directed to prepare

a summons on his behalf under Fed. R. Civ. P. 4. In addition, the Clerk shall issue the summons

to the United States Marshal or Deputy Marshal, who the court appoints to effect service under

Fed. R. Civ. P. 4(c)(3).

       IT IS SO ORDERED.

       Dated this 12th day of May, 2021, at Kansas City, Kansas.

                                                       s/ Daniel D. Crabtree
                                                       Daniel D. Crabtree
                                                       United States District Judge




                                                   2
